IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44971

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 599
                                                 )
       Plaintiff-Respondent,                     )   Filed: September 26, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
TAYLOR JOHN KETLINSKI,                           )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Patrick H. Owen, District Judge.

       Judgment of conviction and unified sentence of four years, with a minimum
       period of confinement of one year, for aggravated assault, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Taylor John Ketlinski pled guilty to aggravated assault. Idaho Code §§ 18-901(a), 18-
905(b), 19-2520F, 18-204. The district court sentenced Ketlinski to a unified term of four years
with one year determinate. Ketlinski appeals asserting that the district court abused its discretion
by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Ketlinski’s judgment of conviction and sentence are affirmed.




                                                   2